Citation Nr: 1520535	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 11.  Subsequently, in August 2014, the Veteran submitted additional evidence in the form of a positive nexus opinion from his VA treating physician.  Waiver of initial RO review of this evidence was provided. 


FINDING OF FACT

The Veteran as likely as not has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that courts have, within the context of VA claims, specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the clinician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  

The Veteran asserts that his PTSD symptoms include anxiety, nightmares, flashbacks, depression, difficulty sleeping, and the inability to establish and maintain effective relationships.  See August 2010 VA Form 21-4138; Hearing transcript at 4-5.  He asserts that these problems are attributable to PTSD that is related to his military service when a wall of shelves collapsed on top of him.

The Veteran's service treatment records (STRs) document that he was treated for injury of his back when a shelf fell on top of him.  As such the originating agency has conceded to the in-service stressor.  See January 2011 Rating Decision.  STRS are silent as to any complaints, symptoms, or treatment for a psychiatric disorder, to include PTSD.

VA therapy notes dated from November 2009 to August 2010 and from November 2011 to March 2011 show the Veteran participated in individual cognitive therapy to treat his PTSD symptoms and manage his medication.  Individual therapy records show he discussed his PTSD symptoms and medication to treat his symptoms.  During therapy the Veteran reported difficulty sleeping, nightmares, depression, and flashbacks about the traumatic event he experienced in service when the wall of shelves collapsed on him.  He reported decreased communication with family and friends, and a tendency to isolate himself.  He also reported decreased energy, mood swings, and anger.  The Veteran reported that nightmares of objects falling on him caused him to yell out in his sleep and that at times he awakened in a sweat.  See Hammond VA Medical Center Treatment Records.

A January 2010 VA psychiatry note shows the Veteran was seen for mental health problems.  The psychiatrist's impression was depressive and anxiety disorder, not otherwise specified (NOS).

An April 2010 VA psychiatry note shows the Veteran had traits of PTSD.

In October 2010 the Veteran was afforded a VA PTSD examination.  Upon examination and review of the claims file, the examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, finding an Axis I diagnosis of depressive disorder, NOS.  She opined the Veteran's depression was not related to military service.  She also acknowledged the Veteran's report of the in-service stressor when shelves collapsed on him injuring his back.  

In January 2011 the Veteran underwent a VA examination to determine the nature and etiology of his depressive disorder.  The Veteran reported the onset of his depressed mood occurred in the mid 1990s when nightmares about his in-service stressor started.  He also reported that he stopped drug and alcohol use in 2009 after he had a heart attack.  The examiner noted the Veteran's use of marijuana in-service, which ultimately resulted in a discharge for misconduct under honorable conditions.  The examiner's report reflects drug use was due to a stressful working environment.  The examiner also observed the Veteran was currently treated at a VA medical center to include therapy and medication management.  She provided an Axis I diagnosis of depressive disorder, NOS and opined that the Veteran's nightmares had no association with his military service.  The examiner noted that she was unable to find any evidence linking the Veteran's depressive disorder to military service.  She also observed the Veteran's claims file noted questions relating to whether or not the Veteran had PTSD, and noted that she could find no evidence of PTSD.

A March 2011 VA psychiatric note shows the Veteran's treating physician's impression was an Axis I diagnosis of PTSD, with depressive and anxiety disorder, NOS.

In May 2012 the Veteran underwent another VA examination.  Upon examination and review of the claims file, the examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, finding an Axis I diagnosis of depressive disorder, NOS.  She observed that the Veteran's mental health treatment started in November 2009, and that he first saw his current VA treating psychiatrist in January 2010, noting that the Veteran's treating psychiatrist initially indicated he saw traits of PTSD and thereafter diagnosed PTSD in March 2011.  Additionally, the examiner noted that the Veteran's treating psychiatrist continued to treat him for PTSD after the previous VA examinations and opined the VA treating psychiatrist's diagnosis of PTSD was based on the Veteran's subjective report of symptoms with no objective evidence or data to support the clinical diagnosis.  The examiner opined that the Veteran's current symptoms associated with his diagnosis of depressive disorder, first diagnosed in 2009, were not caused by or a result of military service.  The examiner based the opinion on the evidence of record, the Veteran's reported history of symptoms, and objective test results from the examination.  

In August 2014 correspondence, the Veteran's treating psychiatrist located at the Hammond VA medical center stated that the Veteran was currently being treated for PTSD that he "developed while in the military."  The psychiatrist opined that the Veteran's PTSD is due to a traumatic event that occurred in-service when a wall collapsed on top of him.  He explained that the event was traumatic because the Veteran was unable to move, experienced pain, and was concerned about losing life and limb.  The psychiatrist reported the Veteran's symptoms as nightmares associated with the in-service event, flashbacks, difficulty sleeping, and difficulty interacting with family and friends.  He acknowledged that the Veteran had blunted emotions, finding it difficult to express his feelings to those to whom he is close and had difficulty being comfortable due in many circumstances due to hypervigilance.

During the July 2014 videoconference hearing, the Veteran testified that his current psychiatric disabilities, including PTSD, were due to in-service injury where shelves collapsed on him.  He explained the room was under construction and had temporary walls and shelves.  He stated that he heard a cracking sound and touched a shelf to make sure it was stable.  Thereafter he made a phone call and moments later after hanging up the phone the wall of shelves collapsed on him.  He described the wall as being 8 feet in height and that the shelves supported printers and medical equipment that fell on him as well.  See August 2010 VA Form 21-4138; Hearing Transcript at 4-5.  He stated that he was unable to sleep due to nightmares about being trapped under the wall and shelves and that he often awakened in a panic.  Id.  The Veteran also described that his PTSD symptoms caused conflict with his family and that he started to self-medicate by drinking alcohol and using marijuana.  Id. at 4-7.  The Veteran also reported that he continued to see the VA treating psychiatrist who diagnosed him with PTSD for treatment and that he is currently taking medication for his symptoms.  Id. at 5-6.  
  
As noted above, the January 2011 and May 2012 VA examiners and the Veteran's treating psychiatrist arrived at different conclusions as to the diagnosis of his psychiatric disorder.  The Veteran's treating psychiatrist opined that in-service experiences may have contributed to the Veteran's current disability picture, including symptomatology associated with PTSD.  Even when PTSD was not diagnosed, such as in January 2011 and May 2012, the examiner nevertheless opined that the Veteran's psychiatric disability was caused by his in-service experiences.  The Board further notes that the claimed in-service stressor of injury due to shelves collapsing on the Veteran has been conceded by the originating agency.  

The Board acknowledges the May 2012 VA examiner's statement that the VA treating psychiatrist's diagnosis of PTSD was based on the Veteran's subjective report of symptoms with no objective evidence or data to support the clinical diagnosis.  Although it does not appear that the treating psychiatrist had access to the Veteran's STRs, the Board points out that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, the Board notes that the Veteran has been under the care of the treating psychiatrist for depression and PTSD since 2009, to include participation in individual cognitive therapy and medication management.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a likely diagnosis of PTSD that is the result of disease or injury incurred in active military service.  Therefore, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


